t c memo united_states tax_court matt l seiffert petitioner v commissioner of internal revenue respondent docket no filed date george w connelly jr for petitioner sara w dalton for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioner’s federal_income_tax for through years at issue we must decide whether petitioner was entitled to deductions under sec_166 for purported bad all section references are to the internal_revenue_code for the years at continued debts associated with a purported consulting activity that offset wage income we hold that petitioner was not we must also decide whether petitioner failed to report certain income for and we hold that he did not report that income we must also decide whether petitioner is liable for the fraud_penalty under sec_6663 we hold that petitioner is liable findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and accompanying exhibits by this reference petitioner resided in texas when he filed the petition i petitioner’s employment and dealings a petitioner’s background petitioner is an experienced and savvy businessman petitioner earned a business administration degree from the university of houston in in the 1980s petitioner organized various business entities engaged in residential real_estate projects petitioner then worked as a salaried employee for the better part of the next decade continued issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated b seaboard controls petitioner served as bookkeeper for seaboard controls seaboard from to date and prepared its federal_income_tax returns seaboard was involved in a project for the venezuelan government venezuelan project to that end seaboard tasked petitioner with obtaining financing on seaboard’s behalf petitioner was unsuccessful and seaboard ultimately lost money on the venezuelan project seaboard never had a profit-sharing agreement with petitioner relating to the venezuelan project petitioner never requested seaboard to satisfy any purported debt c bank fraud incarceration petitioner was incarcerated from date to date for a federal bank fraud conviction petitioner was not employed nor did he earn income during his incarceration d houston drywall houston drywall inc houston drywall d b a classic contractors of houston inc classic contractors hired petitioner as a salesman after his incarceration houston drywall paid petitioner wages during each year at issue petitioner also prepared federal tax returns for classic contractors for through classic contractors paid petitioner an additional dollar_figure in dollar_figure in and dollar_figure in classic contractors filed forms 1099-misc miscellaneous income for those years income e kingwood project petitioner proposed a residential real_estate project in kingwood texas kingwood project classic contractors agreed to purchase a tract of land for the kingwood project if petitioner developed marketed and sold the residential lots classic contractors agreed to split with petitioner the net profit classic contractors obtained financing to purchase an undeveloped tract of land petitioner then developed and subdivided the real_property into approximately residential lots petitioner sold about lots but was unable to sell the remainder classic contractors eventually defaulted on the note and the lender took title of the remaining lots the kingwood project thus was unprofitable petitioner was not owed any money related to the kingwood project nor did petitioner ever attempt to collect any purported debt from classic contractors monetary amounts are rounded to the nearest dollar ii federal_income_tax returns for the years at issue petitioner prepared and filed form sec_1040 u s individual_income_tax_return for the years at issue petitioner used the accrual basis of accounting for the years at issue despite being an individual petitioner reported wage income from classic contractors of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner claimed he was exempt from withholding on form_w-4 employee’s withholding allowance certificate he submitted to his employer at the beginning of each year at issue petitioner also reported a consulting business on schedule c profit or loss from business for the years at issue petitioner reported dollar_figure of schedule c income for but no schedule c income for the other years at issue nor did petitioner report the income petitioner claimed bad_debt deductions of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner determined the uncollectible amounts resulting from the venezuelan and kingwood projects at the end of each year at issue respondent requested information regarding the income petitioner claimed that he had reported the income as income for and he asserted that the income classic contractors reported in was a payment on accounts_receivable petitioner asserted that classic contractors made or would make additional payments respondent later requested additional information regarding the income petitioner again claimed that he had reported that income for and and the payment was posted against an outstanding balance on an account receivable petitioner also provided respondent fabricated documents that purportedly corroborated the debts one such document was a letter purportedly issued by classic contractors during petitioner’s incarceration and before his employment with classic contractors respondent’s criminal investigation unit ciu reviewed the returns petitioner filed petitioner provided documents during a voluntary interview each document showed purported net operating losses nols petitioner carried forward and the purported bad_debt that petitioner wrote off each year ciu recommended that the united_states criminally prosecute petitioner iii petitioner’s conviction for filing a false tax_return the united_states indicted petitioner for filing fraudulent_returns and providing materially false documentation for and petitioner agreed to plead guilty to filing a false federal income return for petitioner entered into a plea agreement acknowledging that he had never reported income from classic contractors and that he was not entitled to any bad_debt deduction the parties agreed that petitioner had an unused available and partially offsetting dollar_figure net_operating_loss_deduction for nol resulting in a dollar_figure tax_liability petitioner agreed however that the stated tax_liability was only for criminal prosecution purposes and did not resolve his civil tax_liabilities the plea agreement expressly exclude d and reserve d for subsequent civil proceedings the determination of any_tax interest or penalties due iv deficiency_notice respondent issued petitioner the deficiency_notice disallowing the bad_debt deductions and determining that petitioner failed to report self-employment_income for and respondent also determining that the civil_fraud penalties applied against petitioner for the years at issue respondent attached to the deficiency_notice a statement of income_tax changes and a six-page explanation of examination changes with five exhibits respondent determined that petitioner did not report self-employment_income of dollar_figure for this amount represents the dollar_figure classic contractors reported on the form 1099-misc as paid to petitioner less dollar_figure in schedule c income petitioner reported for explanation respondent detailed in the explanation the reason for each adjustment petitioner filed the petition contesting all determinations in the deficiency_notice opinion we are presented with an individual taxpayer that used the accrual_method of accounting to offset wage income with purported bad_debts we must decide whether respondent correctly disallowed the bad_debt deductions and determined petitioner did not report income we also address a series of procedural challenges petitioner raises we then consider whether respondent demonstrated by clear_and_convincing evidence that petitioner acted with intent to evade tax such that he is liable for the fraud_penalty i burden_of_proof generally we begin with the burden_of_proof the commissioner’s determinations in a deficiency_notice are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 deductions are generally a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to claimed deductions 503_us_79 new colonial ice co v helvering u s petitioner likewise carries the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 hradesky v commissioner t c pincite the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 aff’d without published opinion 956_f2d_1166 9th cir the burden may shift to the commissioner if the taxpayer proves that he or she has satisfied certain conditions sec_7491 snyder v commissioner tcmemo_2001_255 petitioner has not complied with the substantiation requirements of sec_7491 see 116_tc_438 nor has petitioner cooperated in this matter such that the burden of production would shift to respondent to produce information see sec_6201 the burden therefore does not shift to respondent under sec_7491 ii bad_debt deductions we turn now to the bad_debt deductions petitioner claimed respondent contends that petitioner failed to show a bona_fide debt existed that became worthless during each year for which petitioner claimed the deduction petitioner contends the nol establishes that he had available net operating losses from earlier years a bad_debt we first consider whether the bad_debt deductions petitioner claimed satisfy sec_166 petitioner contends that he correctly deducted debts classic contractors and seaboard purportedly owed to him respondent asserts that petitioner has not demonstrated that he met the requirements for any deduction under sec_166 we agree a taxpayer may deduct any bona_fide business debt that becomes worthless within a taxable_year sec_166 an accrual_method taxpayer may deduct receivables as bad_debts to the extent that the taxpayer included those amounts in income for that year or a prior year sec_1_166-1 income_tax regs likewise a worthless_debt arising from unpaid wages fees or similar item of taxable_income is not deductible as a bad_debt unless the taxpayer has included the amount in income for the year for which the bad_debt is deducted or for a prior tax_year schnell v commissioner tcmemo_2006_147 petitioner’s contention that he included income as an individual for prior years under the accrual_method is absurd petitioner never included in income the purported profits from the venezuelan project or the kingwood project see id nor did petitioner show a debt existed a bona_fide debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money 91_tc_575 sec_1_166-1 income_tax regs there is no support that seaboard or classic contractors was indebted to petitioner or a debtor-creditor relationship existed seaboard and classic contractors not petitioner each realized a loss from the unsuccessful ventures petitioner also failed to demonstrate the purported debts became worthless during the years at issue a taxpayer must prove that the debt had value at the beginning of the year in which it allegedly became worthless and that it became worthless during that year estate of mann v united_states 731_f2d_267 5th cir am offshore inc v commissioner 97_tc_579 petitioner testified that he determined the amount of debt that became petitioner provided carbon copies of checks that he claims demonstrate the existence of bad_debts but failed to submit any corresponding receipts or bank statements the checks do not substantiate the existence of bad_debts see miller v commissioner tcmemo_1996_402 carbon copies of checks without corroborating bank statements did not meet substantiation requirements burrell v commissioner tcmemo_1994_574 carbon copies of uncanceled checks and self-made receipts did not meet substantiation requirements worthless each year petitioner provided no credible documentation however corroborating his assertion nor did petitioner ever attempt to collect any of the purported debt we therefore find that petitioner failed to establish there was any debt for sec_166 purposes b collateral_estoppel we now consider whether the nol described in the plea agreement precludes respondent from challenging certain bad_debt deductions petitioner asserts that the nol establishes the purported debt and precludes respondent from challenging the bad_debt deductions for through respondent counters that he is not precluded because the nol was not an essential fact actually litigated in the prior proceeding we agree with respondent collateral_estoppel may preclude a party from litigating previously decided issues of fact or law necessary to a court’s prior judgment 333_us_591 91_tc_273 collateral_estoppel applies only when the parties actually litigated the we note that petitioner never demonstrated an available nol rather petitioner asserted at trial that the plea agreement established the nol and precluded respondent from denying petitioner an nol available for earlier years the burden nonetheless rested with petitioner to demonstrate that he was entitled to nol deductions petitioner acknowledged at trial that he was not attempting to reconstruct the nol nor does the record establish petitioner was entitled to claim any nol deductions issue and resolving that issue was essential to the prior decision 90_tc_162 aff’d 904_f2d_525 9th cir a fact stated in a plea agreement is not established unless that fact was a necessary element for conviction uscinski v commissioner tcmemo_2006_200 the plea agreement does not preclude respondent from challenging the bad_debt deductions petitioner pleaded guilty to filing a false individual tax_return for this establishes an underpayment for that year see sec_7206 laciny v commissioner tcmemo_2013_107 the nol was not a necessary element however of that crime the material fact that constituted the false statement was the bad_debt deduction petitioner claimed the nol was relevant to the tax loss for criminal sentencing purposes and petitioner agreed that the plea agreement did not resolve his civil tax_liability collateral_estoppel does not preclude respondent’s determination iii income we next consider whether respondent correctly determined that petitioner failed to report the income petitioner asserts that the forms 1099-misc alone are insufficient for respondent to determine petitioner had unreported certain conditions must also be met for collateral_estoppel to apply see generally 90_tc_162 aff’d 904_f2d_525 9th cir we need not address the other elements income see 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 respondent counters that the determination is factually supported because petitioner acknowledged that he received the income see 92_tc_661 fankhanel v commissioner tcmemo_1998_403 aff’d without published opinion 205_f3d_1333 4th cir we agree with respondent petitioner disputes the income’s characterization not his receipt of it the record demonstrates that petitioner acknowledged during examination receiving the income he claimed that he reported the income for an earlier year as repayment of indebtedness from classic contractors we have already rejected petitioner’s assertion that classic contractors was indebted to him and that he previously reported the income petitioner’s admission that he received the income supports respondent’s determination with respect to the income petitioner has not demonstrated the determination is incorrect see petzoldt v commissioner t c pincite see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 we therefore sustain respondent’s determination that petitioner had unreported income iv procedural challenges to respondent’s determinations petitioner throws a variety of procedural challenges at the deficiency determination we address each argument in turn a adequacy of deficiency_notice petitioner first suggests without any particularity that the deficiency_notice fails to describe the basis for the adjustments see sec_7522 we disagree the deficiency_notice identifies the amounts the tax years and the reasons for the adjustments see health inv corp v commissioner tcmemo_2010_211 and respondent explained the reason for each adjustment in the explanation we hold that the deficiency_notice comports with the requirements of sec_7522 b multiple examinations we next consider petitioner’s assertion that respondent improperly examined returns for certain years multiple times petitioner contends respondent was obligated to issue second_examination notices before doing so see sec_7605 respondent denies conducting multiple examinations we agree with respondent petitioner also argues that respondent did not adequately explain why he allowed petitioner a short-term_capital_loss of dollar_figure for each year at issue petitioner claims that respondent was required to describe the source of the losses petitioner however does not challenge this adjustment the commissioner may review matching information on a tax_return with other records or information in his possession id see ellis v commissioner tcmemo_2007_207 aff’d in part rev’d in part 346_fedappx_346 10th cir revproc_2005_32 sec_4 b 2005_1_cb_1206 a taxpayer’s voluntary provision of information to the commissioner regarding a return is not considered an examination see revproc_2005_32 sec_4 c the record demonstrates that petitioner provided information during a voluntary interview with ciu see 74_tc_516 70_tc_558 we therefore find that respondent was not obligated to issue a notice of second_examination v fraudulent intent we now consider whether respondent demonstrated by clear_and_convincing evidence that petitioner acted with fraudulent intent we do so to decide whether petitioner is liable for the civil_fraud penalty under sec_6663 and whether the limitations_period under sec_6501 bars respondent’s determinations we address each in turn a fraud_penalty we now consider whether petitioner is liable for the fraud_penalty under sec_6663 the commissioner must prove by clear_and_convincing evidence that the taxpayer underpaid his or her income_tax and that some part of the underpayment was due to fraud sec_7454 sec_6663 rule b 102_tc_632 fraud is a factual question to be decided on the entire record and cannot be presumed 80_tc_1111 55_tc_85 for each tax_year respondent must establish fraud through independent evidence see daoud v commissioner tcmemo_2010_282 aff’d ___ fed appx ____ wl 9th cir date badges_of_fraud the commissioner must show that the taxpayer acted with specific intent to evade tax that the taxpayer knew or believed he or she owed by conduct intended to conceal mislead or otherwise prevent the collection of tax sec_7454 91_tc_874 79_tc_995 aff’d 748_f2d_331 6th cir direct evidence of fraud is seldom available and its existence may therefore be determined from the taxpayer’s conduct and the surrounding circumstances 56_tc_213 courts rely on several indicia or badges_of_fraud these badges_of_fraud include understatement of income inadequate records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities filing false documents failure to make estimated_tax payments engaging in illegal activity attempting to conceal illegal activity dealing in cash implausible or inconsistent explanations of behavior an intent to mislead that may be inferred from a pattern of conduct and lack of credibility of the taxpayer’s testimony 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud 732_f2d_1459 6th cir aff’g per curiam tcmemo_1982_603 a understatement of income petitioner consistently understated his income for each year at issue the understatement of income can be shown by an overstatement of deductions see daoud v commissioner tcmemo_2010_282 petitioner claimed bad_debt deductions that he was unable to substantiate the deduction amounts corresponded with his reported income to offset most or all of his liability for each year petitioner also failed to report income b inadequate and incomplete records petitioner’s inadequate and incomplete records failed to substantiate any bad_debt deductions for the years at issue there was no credible documentation confirming that petitioner held debt that the debt ever became worthless or that the debt became worthless the year he claimed c failure to cooperate petitioner also did not cooperate with respondent respondent repeatedly sought additional information regarding the years at issue petitioner made false statements and produced misleading or fabricated documents purportedly substantiating the claimed deductions d engaging in and concealing illegal conduct petitioner engaged in illegal conduct as he pleaded guilty to filing a false federal_income_tax return for a conviction under sec_7206 is highly persuasive evidence that a taxpayer intended to evade tax for that year see 419_f3d_829 8th cir aff’g tcmemo_2003_332 stefansson v commissioner tcmemo_1994_162 avery v commissioner tcmemo_1993_344 miller v commissioner tcmemo_1989_461 petitioner acknowledged in the plea agreement that there was no bona_fide debt and that he was not entitled to the bad_debt deduction this purported debt was the same that he determined became worthless and claimed as deductions for the other years at issue further petitioner attempted to conceal his illegal activity from respondent by providing fabricated documents and misleading information e inconsistent explanations and incredible testimony petitioner provided inconsistent explanations that demonstrate an intent to mislead respondent respondent examined bad_debt deductions petitioner claimed for multiple years petitioner repeatedly asserted that he was entitled to the deductions he claimed that he reported the income in an earlier year when he had in fact not reported the income petitioner’s testimony lacked credibility he continued to assert that seaboard and classic contractors were indebted to him the record consistently contradicted his testimony f tax expertise petitioner’s experience and understanding of tax law support a finding that he acted with fraudulent intent see 877_f2d_1364 8th cir aff’g tcmemo_1987_412 a taxpayer’s intelligence education and sophistication are relevant in determining fraudulent intent scott v commissioner tcmemo_2012_65 wright v commissioner tcmemo_2000_336 petitioner was a sophisticated and savvy businessman he had worked as a bookkeeper and accountant petitioner independently researched tax issues we find that petitioner understood his conduct was contrary to existing tax law g badges_of_fraud conclusion in toto many badges_of_fraud apply to petitioner we conclude that respondent has proven by clear_and_convincing evidence that there was an underpayment for each year at issue and each underpayment was attributable to fraud petitioner’s burden once the commissioner has established by clear_and_convincing evidence that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 see foxworthy inc v commissioner tcmemo_2009_203 aff’d 494_fedappx_964 11th cir petitioner asserts that he misunderstood the requirements to claim the bad_debt deductions because his tax professional advised him to use the accrual_method of accounting respondent contends that petitioner failed to show that any portion was not attributable to fraud we agree with respondent petitioner contends he relied on a tax professional’s advice petitioner failed to corroborate however that he received the advice he claims he did the tax professional did not testify and petitioner did not offer any evidence corroborating his assertions further petitioner has not explained how advice purportedly given in the 1970s informed him on whether he could claim bad_debt deductions arising in the 1990s there is no indication that a tax professional reviewed relevant documents and advised petitioner on the years at issue rather petitioner had a strong understanding of tax law and prepared returns for himself and his former employers his assertions are incredible illogical and entirely unbelievable the record demonstrates that petitioner consistently misled respondent and intentionally confused issues to avoid his tax obligations petitioner failed to demonstrate that any portion of the income was not attributable to fraud accordingly we find that petitioner is liable for the fraud_penalty under sec_6663 for each year at issue respondent alternatively requested we impose an accuracy-related_penalty under sec_6662 in light of our fraud finding we need not consider the accuracy- related penalty b statute_of_limitations petitioner also argues that the limitations periods expired before respondent assessed petitioner’s tax for the years at issue respondent contends that the limitations_period does not apply for the years at issue because petitioner acted with the intent to evade tax we agree with respondent the commissioner must generally make such an assessment within a three-year period after a taxpayer files his or her return sec_6501 in the case of a false and fraudulent return with the intent to evade tax however the tax may be assessed at any time sec_6501 we have found that petitioner is liable for the fraud_penalty under sec_6663 for all years at issue respondent’s burden_of_proof under sec_6501 is the same as that imposed under sec_6663 see browning v commissioner tcmemo_2011_261 we therefore hold that the limitations periods for assessing petitioner’s tax are extended indefinitely see sec_6501 paterson v commissioner tcmemo_2007_109 accordingly respondent is not barred from assessing petitioner’s deficiency for any year at issue see sec_6501 vi conclusion we sustain respondent’s deficiency determinations for the years at issue including the fraud_penalty under sec_6663 in reaching these holdings we have considered all arguments and to the extent not addressed here we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
